     Case 1:16-cv-09517-LAK-KHP Document 277 Filed 12/06/19 Page 1 of 31




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 DANIEL KLEEBERG, LISA STEIN and AUDREY HAYS,

                                              Plaintiffs,
                                                                     Civil Action No.
                v                                                    16-CV-9517(LAK/KHP)

 LESTER EBER, ALEXBAY,LLC f/K/a LESTER EBER, LLC,
 ESTATE OF ELLIOTT W. GUMAER, JR. and WENDY EBER,

                                             Defendants,
      and

 EBER BROS. & CO, [NC., EBER BROS. WINE AND LIQUOR CORP.,
 EBER BROS. WINE & LIQUOR METRO, fNC., EBER-
 CONNECTICUT, LLC, EBER-RHODE ISLAND, LLC, EBER BROS.
 ACQUISITION CORP., EBER-METRO, LLC, SLOCUM & SONS OF
 MAINE, INC., and CANANDAIGUA NATIONAL BANK & TRUST
 COMPANY,

                                      Nominal Defendants.




                EBER DEFENDANTS'MEMORANDUM OF LAW
       IN OPPOSITION TO PLAINTIFFS' MOTION FOR PARTIAL SUMMARY
                               JUDGMENT




                                                    TINDERBERG & KESSLER LLP
                                                    Attorneys for Eber Defendants
                                                    300 Bausch & Lomb Place
                                                    Rochester, New York 14604
                                                    (s8s) 2s8-2882

Paul F. Keneally, Esq.,
Colin D. Ramsey, Esq.,
Jillian K. Farrar, Esq.,
Of Counsel
       Case 1:16-cv-09517-LAK-KHP Document 277 Filed 12/06/19 Page 2 of 31




                                          TABLE OF CONTENTS

 I.  CNB'S ATTEMPT, AS SOLE REMAINING CO-TRUSTEE OF THE TRUST, TO TRANSFER
 CAPITAL STOCK OF EBER BROS. TO PLAINTIFFS IN OCTOBER 2017 WAS INEFFECTIVE.
 PLATNTTFFS', REQUEST FOR DECLARATORY ruDGMENT MUST BE DENIED. .........,.............1
 il.    PLAINTIFFS' ARE NOT ENTITLED TO FORCE THE RETURN OF METRO TO THE TRUST.
        4

      A.  Plaintiffs' derivative remedies, if any, are governed exclusively by the N.Y. Uniform Commercial
      Code and are limited solely to monetary damages.....                                     ..................4
      B.                                                               faith............
            Alexbay enforced its rights under N.Y. U.C.C. $ 9-620 in good                                      ...........5
      C.    Plaintiffs were not entitled to Notice of the 2012 Foreclosure                                ................7
      D.   The 2012 Foreclosure was not a "sale" and Plaintiffs' attempts to characterize it as such fail as a
      matter of   law.                                                                       ......................8
 III.       LESTER EBER'S ACTIONS WERE EXPRESSLY AUTHORIZED BY THE WILL............. IO
   A.      Plaintiffs' assertion in sections II(AX3) and II(B) of their Memorandum of Law that the Co-
      Trustees had a duty to retain the Eber companies fails as a matter of     law.   ...................... l0
      B.    The 2012 Foreclosure was contemplated and necessarily permitted by the Will                                    1l
 ry.        TT{E2012 FORECLOSURE ALSO COMPLIES WITH CORPORATE LAW. ....,..,,,,,,.,,,,,,,,,12
   A.      Plaintiffs err as a matter of law in attempting to characterize the 2012 Foreclosure as a "freeze
      out merger" and subject to the boards' consent process. .....                                       t2
      B.    Plaintiffs' claim that various corporate actions were invalid because technical corporate
      formalities were not followed by the Eber companies is      incorrect.                               .............13
      C.    N.Y. B.S.C.   $ 909 does not require   EBWLC's sole shareholder to approve the 2012 Foreclosure.
            l4
      D.    In consenting to the 2012 foreclosure under ny ucc 9-620, the directors of ebwlc owed their
      fiduciary duties to ebwlc and its creditors, and the directors of metro owed their fiduciary duties to
      metro and its   creditors.                                                                .........................15
      E.    Even if the Entire Fairness Doctrine is applicable , the 2012 Foreclosure meets the entire fairness
      standard.                                                                                             ....,.......   l9
      F.    The Security Agreement and Guaranty are valid. ....                                                            t9
 V. PLAINTIFFS'ARGUMENT TO SET ASIDE THEzOIT ISSUANCE OF EBWLC PREFERRED
 STOCK TO LESTEREBERIS INCORRECT. ............                  ,,,...,,,.,,,,,,20
 VI.  PLAINTIFFS ARE NOT ENTITLED TO A CONSTRUCTIVE TRUST WHERE, AS HERE
 AN ADEQUATE REMEDY AT LAW EXTSTS. .............                  ...........21
 VII. SECTION VI OF PLAINTIFFS' MEMORANDUM OF LAW CLAIMING LESTERUSURPED
 A CORPORATE OPPORTLINITY BY ENTERTNG INTO THE CONSULTING AGREEMENT WITH
 SOUTHERN FAILS AS A MATTER OF                     LAW.              ..,,,,22
 VIII.PLAINTIFFS ARE NOT ENTITLED TO SUMMARY JUDGMENT ON ANY OF THEIR
 DERIVATIVE CLAIMS AND THEIR REQUEST FOR ATTORNEYS' FEES FAILS AS A MATTER
 OF LAW                                                              ..........24
CONCLUSION..                                                                                                         ...25


                                                         I
     Case 1:16-cv-09517-LAK-KHP Document 277 Filed 12/06/19 Page 3 of 31




                                TABLE OF AUTHORITIES
Cases                                                                      Pages

Alexander & Alexander v. Fritzen,
    147 A.D.2d24l (lstDept 1989).                                             23

Allenv. Biltmore Tissue Corp.,2 N.Y. 2d 534 (1957)                           )?

Am. Bank & Tr. Co. v. Lichtenstein,
   48 A.D.2d 790 (1't Dep't 1975)...

Atlas MF Mezzanine Borrower, LLC v. Macquarie Tex. Loan Holder LLC,
    174 A.D.3d 150 (3d Dep't 2019)...............                                 5


Aviles v. S&P Glob., lnc.,380 F. Supp. 3d221(S.D.N.Y. 2019)                   t4

Barkin Construction Co. v. Goodman,221 N.Y. 156 (1917)......                  I4

Bertoni v. Catucci,ll7 A.D.2d892 (3d Dep't 1986)                      ,.,,','..21

Birnbaum v. Birnbaum,llT A.D.2d 409 (4th Dep't 1986)                          22

Boyle v. Kelley,42 N.Y.2d 88 (1977)..                                       ...21

Central Budget Corp. v. Garuett,48 A.D.2d 825 (2d Dep't I975)...                6


ClarlrsonCo. Ltd. v. Shaheen,660F.2d506 (2d Cir. 1981)                        15


Cmty. Nat'l Bankv. Med. Benefit Adm'rs, LLC,
   242Wis.2d 626 (2001)                                                       24

Credit Agricole Indosuez v. Rossiyskiy Kredit Bank,
   e4 N.Y. s41 (2000)                                                         15


DiPace v. Figueroa,223 A.D.2d949 (3d Dep't 1996)                              23


Evans v. Winston & Strawn,303 A.D.2d 331 (1st Dep't 2003)..                 ..21

Flaum v. Birnbaum, 120 A.D.2d 1 83 (4th Dep't 1986)                        8,22

Fransmart, LLC v. Freshii Dev., LLC,
   768 F. Supp.2d851 (E.D. Va.2011)                                           24

Gerard v. Empire Square Realty Co.,
   195 App. Div.244 (2d Dep't I92l)........                           .........14

Gerenv. Quantum Chemical Corp.,99 F.3d 401 (2d Cir. 1995)                     15




                                               ll
     Case 1:16-cv-09517-LAK-KHP Document 277 Filed 12/06/19 Page 4 of 31




Ginter v. Palmer & Co., 566 P.2d 1358 (Colo. App. 1977)                                     2

Glennv. Hoteltron   Sys.,   Inc.,74 N.Y.2d 386 (1989)                                      25

Granite Partners, L.P. v. Merrill Lynch,
   2002 U.S. Dist. LEXIS 8364 (S.D.N.Y. May 10, 2002)                                        6

                                                                                     ,7
Gratz v. Claughton, 187 F.2d 46 (2d Cir. 1951).........              .,...........   /,    10


Haff v. Long Island Fuel Corp.,233 A.D.1 17 (2d Dep't 1931)                                T4


Inre Bay Plastics,187 8.R.315 (Bankr. C.D. Cal         1995)                               18


In re Enron Corp.,
    2005 Bankr. LEXIS 3469 (Banl<r. S.D.N.Y. Jun. 16,2005)                                  5


Inre Estate of Haffield,93Misc.2d472 C{.Y. Sur. Ct. 1978).........                          2

In re F&S Cent. Mtg. Corp.,53 B.R. 842 (Bankr. E.D.N.Y. 1985)                              18


In re Gordon Car & Truck Rental,
    65 B.R. 371 (Bankr. N.D.N.Y. 1986)                                                     22

In re Kenneth Cole Productions, Inc.,27 N.Y.3d 268 (2016)                       12, 13

In re Levine, 32 B.R. 7 42,
    1983 U.S. Dist. LEXIS 14009 (S.D.N.Y. 1983)                                            20

In re Perry H. Koplik & Sons, Inc.,
    476 B.R. 746 (Banlc. S.D.N.Y. 2012).                                                   13


In re Scarborough Prop. Corp., 25 N.Y.2d 553 (1969)                                  7, r0

In re Signature Apparel Grp. LLC,
    577 B.R. 54 (Bankr. S.D.N.Y. 2017)                                                     24

In re Trados Inc. S'holder Litig.,73 A.3d 17 (Del. Ch. 2013)                              ..t9

Kimv. Ji SungYoo,311 F. Supp.3d 598 (S.D.N.Y.2018)                                         T7


Kuo v. Kuo, 1999 U.S. Dist. LEXIS 2384 (S.D.N.Y. Mar. 4, 1999)..      ...22,23,24

Leslie, Semple & Garrisonv. Gavit & Co.,
    81 A.D.2d 950 (3d Dep't 1981)........                                                  I4

Lippe v. Bairnco Corp.,249 F. Supp.2d 357 (S.D.N.Y. 2003)                                  17


Moses v. Soule,63 Misc. Rep. 203 Of.Y. Sup. Ct. 1909).........                              2


                                                 lll
       Case 1:16-cv-09517-LAK-KHP Document 277 Filed 12/06/19 Page 5 of 31




Moser v. Devine Real Estate, Inc. (Florida),
   42 A.D.3dl3I (3d Dep't 2007)........                                                    23


New York Credit Men's Adjustment Bureau v. Weiss,
   30s N.Y.1 (1e53)                                                                         15


O'Hayer v. De    St.   Aubin,30 A.D.2d 419 (2d Dep't 1968)            ......10,   lr,12,2r

PBGC v. Broadway Maintenance Corp.,
  707 F.2d647 (2d Cir. 1983)                                                                18


Pittsburgh Coke & Chemical Co. v. Bollo,
     560F.2d 1089 (2d Cir.1977)                                                             18


RSL Communications PLC v. Bildirici,
   649 F. Supp. 2d 184 (S.D.N.Y. 2009)                                                      l5

Rafieldv. Brotman,26I A.D.2d25l (1st Dep't 1999)                                   ,.,,..,,.22

Rapillo v. CitiMortgage, Inc.,
   2018 U.S. Dist. LEXIS 35491 (E.D.N.Y. Mar. 5,2018)....                              .,,...4

Rosenblatt v. Getty Oil Co.,493 A.2d929 (Del.        1985).........      ....................19

Sardanis v. Sumitomo Corp.,723 N.Y.S.2d 466 (1st Dep't 2001)...                             15


Shelly v. Doe, 249 A.D.2d 7 56 (3dDep't 1998).........                                      I7

St.   Marks Assets, Inc. v. Sohayegh,
      167 A.D.3d 458 (1st Dep't 2018)

Sterlingv. Mayflower Hotel Corp.,93 A.zd 107 (Del.         1952)         ...................19

Villard v, Villard,219 N.Y. 482 (1916)                                                       J


Washer v, Seager,272       A.D.297 (Ist Dep't 1947).........                               22

Weyerhaeuser Co, v. Gershman,324 F.2d 163 (2d Cir. 1963)                                   20




                                                    lv
     Case 1:16-cv-09517-LAK-KHP Document 277 Filed 12/06/19 Page 6 of 31




Statutes                                                                   Pages


11 U.S.C. $ 101                                                            .....17

N.Y. B.S.C. g 626                                                              24

N.Y. B.S.C. S7t7        ...                                                    t6

N.Y. B.S.C. $ 903...                                                           t2

N.Y. B.S.C. $ 909...                                                     14, 15

N.Y. D.C.L. $ 270...                                                          .16

N.Y. D.C.L.   S   27r                                                          t6

N.Y. Gen. Oblig. Law $ 5-1105                                            19,20

N.Y. U.C.C. $ 1-201...                                                   3,6,9

N.Y. U.C.C. $ 1-304                                                          6,7
                                                                                I
N.Y. U.C.C. $ 8-204                                                             J


N.Y. U.C.C. $ 9-201..                                                           9


N.Y. U.C.C. $ 9-203                                                             9


N.Y. U.C.C. $ 9-620                                             4-7,9-r0, r2-r5

N.Y. U.C.C.   S   9-622.                                                   4, l0

N.Y. U.C.C. $ 9-62s.                                                         4,5




                                      V
        Case 1:16-cv-09517-LAK-KHP Document 277 Filed 12/06/19 Page 7 of 31




                                           ARGUMENT


   I.       CNB'S ATTEMPT, AS SOLE REMAINING CO.TRUSTEE OF
            THE TRUST, TO TRANSFER CAPITAL STOCK OF EBER
            BROS. TO PLAINTIFFS IN OCTOBER 2OI7 WAS
            INEFFECTIVE. PLAINTIFFS' RBQUEST                                     FOR
            DECLARATORY JUDGMENT MUST BE DENIED.

         Section I of Plaintiffs' Memorandum of Law makes a variety of incorrect assertions about

Canandaigua National Bank's ("CNB") prior ineffective attempts to transfer the stock in 2017.

Their request for declaratory judgment fails as a matter of law.

         Lester Eber was not the "Transferring Shareholder" of the Eber Bros.     & Co., Inc. ("Eber

Bros.") stock in 2017. At all relevant times, the Eber Bros. stock was owned by the Allen Eber

Trust (hereinafter the "Trust") and was registered in the name of all three Co-Trustees of the Trust

not in their personal capacities. See Stock Certificates for Eber Bros. at Plaintiffs' Exh. 134; Dkt.

No.266-8.

         The Trust was terminated by order of the Surrogate's Court on June 1,2017. Plaintiffs'

Exh. 33 at p.2.; Dkt. No. 266-3. Lester Eber and Elliott Gumaer ceased to be Co-Trustees

thereafter. As it had throughout its time as Co-Trustee, CNB had remaining administrative Trustee

duties left to be performed thereafter. Id. Lester Eber and Elliott Gumaer were no longer Trustees

when CNB purported to transfer the stock to Plaintiffs in October 2017.

         The Eber Bros. By-laws, Article   XII, Sec. 1, requires that "the [transfening] shareholder"

(the three Co-Trustees before June 1, 2017, and thereafter, CNB, but was never the Surrogate's

Court itself.lto "personally deliver to the president or secretary [of Eber Bros.] written notice of a

proposed transfer" (this never happened before October 27, 2018) "stating the terms            of   the

proposed transfer" (this has never happened, and only now do Plaintiffs acknowledge that CNB's




                                                  1
       Case 1:16-cv-09517-LAK-KHP Document 277 Filed 12/06/19 Page 8 of 31




2017 proposed allocations of the stock among the beneficiaries were wrong, and therefore, non-

compliant). Plaintiffs' Exh. 133 atpg.ll-12, Dkt. No. 266-8.

          The decision to terminate the Trust was not "Lester's decision". The Petition to terminate

the Trust and Final Accounting was conceived, prepared and filed by CNB alone on February 15,

2017   .In   fact, the Final Accounting acknowledges Lester and Gumaer did not participate therein.

See   Plaintiffs Exh. 135 atpg.73, Dkt. No. 266-8.

          Lester Eber had no duty to inform the Surogate's Court about the transfer restriction in

Article XII of the By-laws. Plaintiffs cite no authority for such a duty. Regardless of the Trust

termination order, any later transfer of the stock to Plaintiffs is required to comply with the transfer

restriction By-law. In re Estate of Haffield,93 Misc.2d 472 (I978) (restrictive provision in articles

of incorporation and noted on share certificates controlled over shareholder-decedent will); Ginter

v. Palmer       & Co.,566P.2d 1358 (Colo.App.       1977) (provision giving corporation, on death of

shareholder, the option to purchase his shares at book value controlled over    will transferring    shares

to devisee).

          The transfer restriction By-law was adopted on June 2I,1996, with the consent of at least

two of the three Co-Trustees (Lester Eber and Elliott Gumaer). Like a great many family

companies, Eber Bros. adopted the transfer restriction to maintain control of the corporation in the

hands of the people who managed its affairs. This was Lester Eber, not Plaintiffs. The           Will makes

clear the intent of Allen Eber for Lester to manage the company and, together with the other Co-

Trustees, control its voting stock. See Allen Eber Will (the   "Will")   at Articles 11 and 12 annexed

as   Exh, 8 to the Affidavit of Lester Eber dated November 8,2019 ("November 8,2019 L. Eber

Aff.").   See   Allen v. Biltmore Tissue Corp., 2 N.Y. 2d 534 (1957); Moses v. Soule,   1   18   N.Y. Supp.

410,4I4 (aff d 120 N.Y. Supp 1136 (1909) ("In the management of corporations few things                 are

more apparent than the desire to keep control of the same in the hands of people who are congenial

                                                    2
     Case 1:16-cv-09517-LAK-KHP Document 277 Filed 12/06/19 Page 9 of 31




to the enterprise and to those who manage its affairs....It is frequently provided in the...by-laws

that a stockholder shall not sell his stock without first giving a stated period within which ...other

stockholders may have the opportunity to purchase. I find nothing in all this against public policy.

On the contrary, it has to do solely with common sense and practical business.")

       The transfer restriction in the By-laws was effective against the Trust. The Trust had actual

knowledge of the transfer restrictions at least as long as Lester Eber and Elliott Gumaer were Co-

Trustees (until at least June 1 ,2017). CNB had actual knowledge not later than October 2018. In

any event, the transfer restriction was conspicuously noted on the stock certificates (the statement

"this Certificate and the shares represented thereby are issued and shall be held subject to all of

the provisions of the...By-Laws and Amendments" was printed in bold type on the face of the

stock certificates). Plaintiffs' Exh. 134, Dkt.266-8. The restriction need not be set forth in full

text. It only need be written so that a reasonable person against which it is to operate ought to have

noticed it. N.Y. U.C.C. $ 8-204, cmt.2; $ 1-201(10). See Allenv. Biltmore Tissue Corp., 2 N.Y.2d

534 [fn 1] (1957) (The [UCC] draftsmen have stated that [SectionS-2041was not designed to

change "prevailing care law. ...").

        CNB, as a corporate trustee, had a higher duty of care when acting with respect to Trust

assets. See Villard v. Villard,2l9 N.Y. 482, 501 (1916) (reversed on other grounds). This is true

particularly because CNB had previously disclaimed any responsibility for providing investment

advice on the stock of the Eber companies, since they were "off-guidance list" securities.

       The CNB Corporate Trust Department knew perfectly well that transfer restrictions are

quite common with small private family owned companies. A reasonable person acting as a Co-

Trustee should have known that transfer restrictions would have been noted on the company's

stock certificates and they were bound to inquire about this and not attempt to transfer the stock

until they had asceftained whether or not transfer restrictions existed.

                                                  ^J
    Case 1:16-cv-09517-LAK-KHP Document 277 Filed 12/06/19 Page 10 of 31




   il.      PLAINTIFFS' ARE NOT ENTITLED TO FORCE THE RETURN
            OF METRO TO THE TRUST.

                      remedies, if any, are governed exclusively by the N.Y. Uniform
A. Plaintiffs' derivative
   Commercial Code and are limited solely to monetary damages.

         Alexbay's 2012 N.Y. U.C.C. $ 9-620 foreclosure of EBWLC's interest in Metro was

governed by New York's Uniform Commercial Code. The New York State Legislature specially

crafted U.C.C. $ 9-620 for the narrow purpose of enabling a secured creditor to accept collateral

in which it has a security interest in satisfaction of its secured debt. N.Y. U.C.C. $ 9-620 was

designed to simplifu and   codiff New York law relating to strict foreclosures by secured creditors

and provides a procedure   "by which the secured party acquires the debtor's interest in the collateral

without the need for a sale or other disposition." N.Y. U.C.C. S 9-620, cmt     1.


         N.Y. U.C.C. $ 9-620 sets forth specific conditions governing the foreclosure process and

the remedies for a secured creditor's failure to adhere to the statutory requirements. Here, Alexbay

complied with the requirements under N.Y. U.C.C. $ 9-620 and Plaintiffs do not allege otherwise.

Alexbay's acceptance of Metro's stock in full satisfaction of the debt Metro's stock secured in

accordance with the specific requirements of N.Y. U.C.C. $ 9-620 had the effect of transferring to

Alexbay all of EBWLC's rights in such stock and terminating any other subordinate interest

therein. N.Y. U.C.C. 5 9-622.

         However, even   if Alexbay had not complied with the N.Y. U.C.C. provisions        governing

the foreclosure of its interest in collateral, Plaintiffs, in their derivative capacity on behalf of

EBWLC, are limited to the remedies articulated in N.Y. U.C.C. $ 9-625. See Rapillo                   v.


CitiMortgage, Inc.,   No. 15-CY-5976(KAM)(RML), 2018 U.S. Dist. LEXIS 35491 at                     *18

(E.D.N.Y. Mar. 5,2018). Pursuant to the plain meaning of N.Y. U.C.C.5 9-625, equitable

remedies are only available if the foreclosure is "proceeding" (i.e., has not yet become effective).


                                                   4
    Case 1:16-cv-09517-LAK-KHP Document 277 Filed 12/06/19 Page 11 of 31




After a foreclosure has become effective, the remedy is not rescission or invalidation of the         sale,

but an action for money damages under N.Y. U.C.C. $ 9-625(b). Id. at 23-24 (holding that

plaintifls request for injunctive relief invalidating the foreclosure is "not available to Plaintiff    as


a matter of law"); In re Enron Corp., No. 0l-16034 (AJG),2005 Bankr. LEXIS 3469, at *32

(Bankr. S.D.N.Y. June 16, 2005) (holding that equitable remedies are unavailable after the

foreclosure has occurred). After the foreclosure, rescission or invalidation of the transaction is not

available even in the case of bad farth. Atlas MF Mezzanine Borrower, LLC v. Macquarie Tex.

Loan Holder LLC,2019 NY Slip Op 04495,n8, T74 A.D.3d 150,162-63 (3d Dep't 2019) (money

damages "is the available remedy      to fplaintiff] at this stage...It may not, after dissolution    and

conclusion of the sale, unwind the sale, even     if   a court were to find that [defendant] was a bad-

faith transferee.")

        Here,   it is undisputed that the 2012 Foreclosure was frnalized in the Summer of 2012.

Plaintiffs, who commenced this action four years thereafter are expressly limited by the N.Y.

U.C.C. to money damages, if any, for a loss caused by a failure to comply.l Plaintiffs' request for

rescission of the 2012Foreclosure and all subsequent transactions must be denied.

        Moreover, Plaintiffs in their individual capacities as shareholders or beneficiaries of the

Trust have no standing pursuant to the N.Y. U.C.C. to challenge Alexbay's 2012 Foreclosure.

B. Alexbay      enforced its rights under N.Y. U.C.C. S 9-620 in good faith.

        In section II(AXI) of Plaintiffs' Memorandum of Law in Supporl of Summary Judgment,

Plaintiffs argue that the "ctucial question is, following the default, did Lester and EBWLC act in

complete good faith in granting ownership of EBWLC's essentially only asset to Lester himself."




1 At
     the time of the 2012 Foreclosure, EBWLC and Metro were insolvent. Thus, Plaintiffs suffered no
damages.

                                                       5
    Case 1:16-cv-09517-LAK-KHP Document 277 Filed 12/06/19 Page 12 of 31




       Plaintiffs' argument misstates the issue. The obligation to act in good faith under N.Y.

U.C.C. $ 9-620 is Alexbay's obligation as a secured creditor, not the obligation of the Board of

Directors of EBWLC, as the debtor. "section l-304 imposes an obligation of good faith on a

secured party's enforcement under [Article   9]." N.Y. U.C.C. $ 9-620, cmt. 1 1. Plaintiffs'   assertion

that the good faith obligation extends to EBWLC, as the debtor, is incorrect. They cite no authority

in support thereof.

       Every enforcement of a right within the N.Y. U.C.C. imposes an obligation of good faith

in its enforcement. N.Y. U.C.C. $ 1-304, cmt 1. In the N.Y. U.C.C. context, "good faith" means

honesty in fact and the observance of reasonable commercial standards of fair dealing. N.Y. U.C.C.

$ 1-201 (20). "Fair dealing" is a broad term that must be defined in context. Fair dealing            is

concerned with the fairness of conduct rather than the care with which an act is performed. This is

an entirely different concept than whether a party exercised ordinary care in conducting               a


transaction, in light of reasonable commercial standards. N.Y. U.C.C. $ 1-201 (20), cmt20.

       New York courts hold that commercial reasonableness encompasses good faith.                   See


Granite Partners, L.P. v. Merrill Lynch,2002 U.S. Dist. LEXIS 8364, 96 Civ. 7874 (RWS)

(S.D.N.Y. May 10, 2002) ("Commercial reasonableness 'hinges on the totality                     of   the

circumstances, including the good faith efforts       of the creditor"') (citations omitted); see also

Central Budget Corp. v. Garrett,48 A.D.2d 825, 368 N.Y.S.2d 268,269 (2d Dep't 1975) ("We

construe 'commercially reasonable' in this context to mean that a qualifuing disposition must be

made   in [ ] good faith"). Here,   Justice Rosenbaum's Order specifically found that the 2012

Foreclosure was commercially reasonable. Justice Rosenbaum's finding                  of   commercial

reasonableness includes an   implicit finding that Alexbay acted in good faith and met the standard

required by N.Y. U.C.C. $ 9-620. Any attack by Plaintiffs on Justice Rosenbaum's Order, which

implicitly found that Lester Eber's loans were enforceable and the 20T2Foreclosure was done in

                                                  6
      Case 1:16-cv-09517-LAK-KHP Document 277 Filed 12/06/19 Page 13 of 31




good faith, is barred by the Rooker-Feldman doctrine, Res Judicata and the principle that matters

claiming a fraud on the coufi must be brought before the original tribunal. See Eber Defendants'

Memorandum of Law $$ II(B) and III.

         The N.Y. U.C.C. good faith requirement does not support an independent cause of action

for failure to enforce a right in good faith. The good faith doctrine merely directs a court towards

interpreting rights within the commercial context in which they are created, performed or enforced,

and does not create a separate duty of fairness and reasonableness that can be independently

breached. N.Y. U.C.C. $ 1-304, cmt. 1.

         Alexbay's duty to act in good faith is only relevant to Alexbay's conduct in enforcing its

rights under N.Y. U.C.C. $ 9-620 and in satisffing the specific requirements thereof. It does not

permit Plaintiffs to sweep other collateral claims related to state law fiduciary duties of directors

and of trustees into the issue of its good faith under N.Y. U.C.C. $ 9-620. Gratz v. Claughton,IST

F   .2d 46 (2d Cir. 195 1) does not apply to a N.Y. U.C.C. $ 9- 620 foreclosure. The purpose of N.Y.

U.C.C. $ 9-620 is to provide a simple and efficient statutory process that would allow a secured

creditor to obtain finality to a foreclosure process and establish clear title to collateral.

C. Plaintiffs were not entitled to Notice of the 2012 Foreclosure.

          Plaintiffs' assertion that N.Y. U.C.C. $ 9-620 required "due process" and notice of the

proposed foreclosure to the Plaintiffs is incorrect. There is no such requirement in N.Y. U.C.C.     $


9-620 and Plaintiffs cite no authority in support thereof. The facts in In re Scarborough Prop.

Corp.,25 N.Y.2d 553 (1969) do not involve       a   N.Y. U.C.C. $ 9-620 foreclosure and the case does

not impose an independent requirement of notification to the Plaintiffs for such a foreclosure.

Plaintiffs do not raise any other issues with the satisfaction of the specific statutory conditions to

effectiveness thereof under N.Y. U.C.C. $ 9-620.




                                                     7
     Case 1:16-cv-09517-LAK-KHP Document 277 Filed 12/06/19 Page 14 of 31




           As the record evidence demonstrates, Lester Eber advised the Trust beneficiaries of the

absolute necessity of making loans to Metro and EBWLC and offered them an opportunity to

participate in the loans. L. Eber Aff. sworn to November 8,2019 at flfl 31-35; L. Eber Aff. sworn

to December 5,2019 at flfl i3-16. Plaintiffs did not complain about the loans from Lester Eber (in

which they refused to participate when they were made) which enabled Metro and EBWLC to

survive. 1d. Put simply, Plaintiffs want the Court to condone their enjoyment of the benefits of

Lester Eber's loans, of which they had knowledge and refused to participate, and later punish

Lester Eber for the personal risks he took to help try and save Metro and EBWLC.

           Plaintiffs reliance of Flaum v. Birnbaun is inapposite for the following reasons: (1) the

Will contains      an express authorization permitting secured loans to be made by any Co-Trustee; (2)

here, the Plaintiffs knew of and did not object to Lester's loans; (3) Lester Eber's loans were valid

debt of EBWLC and Metro; and (4) Alexbay foreclosed on its security interest in the Metro stock,

it did not purchase      assets    of the trust or use alleged debts of the trust to fund the purchase of

personal assets.

           Plaintiffs'assefiion that the N.Y. U.C.C.'s standard of "commercial reasonableness" only

governs a non-fiduciary secured creditor's duties is also incorrect. Plaintiffs cite no authority in

support thereof.

D. The 2012 Foreclosure was not a oosale" and Plaintiffs' attempts to characterize it            as such
    fail   as a   matter of law.

           Plaintiffs mischaractenzethe2012Foreclosure as a sale in sections II(AX2) & (3) of their

Memorandum of Law. The 2012Foreclosure was not a sale, but the enforcement of the secured

party's package of pre-existing rights, both as previously created as a matter of contract in 2010

and pursuant to      N.Y. U.C.C. Article 9, a New York State statutory scheme specifically designed

for these purposes. The pre-existing documentation for the Loans, and provisions of Article           9,



                                                       8
    Case 1:16-cv-09517-LAK-KHP Document 277 Filed 12/06/19 Page 15 of 31




contemplated repayment of the Loans in      full in accordance with their terms, or, in the case of a

default, enforcement of the creditor's rights to repayment by foreclosing onthe loans'collateral.

It was all part of an integral whole created long before July 2012.

       The Security Agreement was entered into by EBWLC, Metro and Lester Eber on February

26,2010, and was amended and restated on February 77,201I. November 8,2019 L. Eber Aff. at

fl 29, Exh. I. The Trustees ratified and approved Lester Eber's loans, the Guaranty and the Security

Agreement by vote of Elliott Gumaer and Richard Hawks on August 18,2011. Id.; December 6,

2019 L. Eber   Aff. atl12.

       The Security Agreement created a contemporaneous security interest in the collateral (the

Metro stock) to secure repayment of the Loans and the Guaranty thereof dated February 26,2010.

November 8, 2019 L. Eber Aff . at    I29.   The Security Agreement itself granted Lester Eber the

security interest in the collateral. Id. The security interest thereby became effective, or "attached",

by virtue of N.Y. U.C.C. $ 9-203. It "is effective according to its terms between the parties...."

N.Y. U.C.C. $ 9-201.

       The security interest was an interest in the collateral directly (N.Y. U.C.C. $ 1-201(bX35),

senior, in the event of a default, to Plaintiffs' indirect beneficial interest as beneficiaries of the

Trust, which owned the voting stock of Eber Bros., which in turn owned the voting stock of

EBWLC, which in turn owned the voting stock of Metro. Plaintiffs had no direct ownership interest

in the collateral at all. Lester even received     possession   of the collateral when the Security

Agreement was executed.

        The Security Agreement gave Lester the contractual right to "fe]nforce the security interest

given [t]hereunder pursuant to the Uniform Commercial Code and any other applicable law."

Security Agreement, $ 6(b). N.Y. U.C.C. Article 9 gave Lester all the rights of a secured party

under Article 9, including enforcing Article 9's property rights. N.Y. U.C.C. $ 9-620 gave the

                                                   9
    Case 1:16-cv-09517-LAK-KHP Document 277 Filed 12/06/19 Page 16 of 31




secured party the statutorily created right to accept the collateral in   full satisfaction of the debt

secured thereby. Once the statutory conditions to its effectiveness G\f.Y. U.C.C. $ 9-622) were

satisfied, the debtor had no further interest therein.

           Plaintiffs do not cite to a single case analogizing a foreclosure under N.Y. U.C.C. $ 9-620

to a sale because the2012 Foreclosure was not a sale. Plaintiffs' citation      to O'Hayer v. De St.
Aubin, 30 A.D.2d 419 (2d Dep't 1968), actually supports Lester Eber's position because the

language of the Trust specifically allows the Trustee to make loans secured by the Trust assets

and, as discussed infra (pgs.25-27), Lester Eber's consulting contract with Southern cannot be

reasonably regarded as the legitimate objective of the Trust corporations. See id. at 155. Plaintiffs'

relianceonGratzv.Claughton,ISJF.2d46(2dCir.195l)isalsomisplaced.                 InGratz,theSecond

Circuit decided issues related to the proper venue and constitutionality of claims for violations of

g 16 of the Securities and Exchange Act of 1934, neither of which has any applicability to this

matter. In re Scarborough Properties, 255 N.E.2d 76I (1969) is likewise distinguishable to this

matter. In Scarborough, the Trustee sought permission to purchase an asset of the trust, not lend

the Trust corporations money as Lester Eber did.

           For the reasons stated above, Alexbay acted in good faith as a matter of law. At a minimum,

there is an issue of fact with respect to whether Alexbay acted in good faith with respect to the

2012 Foreclosure.

    III.      LESTER EBER'S     ACTIONS                    WERE         EXPRESSLY
              AUTHORIZED BY THE WILL.

           A. Plaintiffs'assertion in sections II(A)(3) and II(B) of their Memorandum of Law
              that the Co-Trustees had a duty to retain the Eber companies fails as a matter of
              law.

           The Co-Trustees had no duty to retain the capital stock of Eber Bros., EBWLC, Metro or

Eber-CT during the life of the Trust. The Will clearly provides (a)..."it is my wish that my voting


                                                   10
     Case 1:16-cv-09517-LAK-KHP Document 277 Filed 12/06/19 Page 17 of 31




control of Eber Bros. & Co., Inc. can be retained and, subject to that primary wish, I hope that my

interest in certain other close corporations can also be retained. . ..I accordingly expressly authorize

my...Trustee to retain my stock of Eber Bros.        &   Co., Inc. and my interests in any other close

corporations...with which I may be connected at the time of my death, and, although this shall not

be deemed a direction to retain such corporate stocks or business interests, I, nevertheless, direct

that neither my Executor nor my Trustee shall be responsible or accountable for any loss to my

estate resulting from the retention   ofany such corporate stocks or business interests, provided only

that it shall have acted in good faith." Will, Art. 11, November 8,2019 L. Eber Aff. at Exh.          8.


Article TWELVE of the Will grants the Trustee the authority "[t]o sell, exchange or otherwise

dispose of any such property. . .for cash or for any other consideration.   .." Id.

        The clear and unambiguous language of the Will gives the Trustee the power to dispose of

the Trust assets. Plaintiffs' claims to the contrary fail as a matter of law.

B. The 2012Boreclosure        was contemplated and necessarily permitted by the Will.

        According to Article 12,Paragraph H, of the Will, Allen Eber granted to Lester Eber, his

Trustee, the power to "boffow money from itself or others for the benefit of my estate or any trust

hereunder, and to secure the loan by pledge or mortgage of the property of my estate or any trust

and to renew existing loans" (emphasis added).

        Plaintiffs concede this language of the Will expressly permitted Lester Eber to make

secured loans to the Eber Companies. However, Plaintiffs then erroneously contend that, despite

the clear language in the   Will, Lester Eber could not foreclose on the collateral after the loans went

into default. Plaintiffs recognize that O'Hayer,30 A.D.2d 4I9, applied to the facts of this case,

allowed Allen Eber to relax Lester Eber's duty of undivided loyalty to the Trust, as a Co-Trustee,

by appropriate language in the     Will.   This relaxation of Trustee duties can be achieved expressly

or by necessary implication. By expressly allowing a Trustee to "secure the loan by pledge or

                                                    11
     Case 1:16-cv-09517-LAK-KHP Document 277 Filed 12/06/19 Page 18 of 31




mortgage of the property of my estate," Allen Eber necessarily implied that the security interest in

the property of the estate could be foreclosed upon in the event of a default.2 Here, like in O'Hayer,

the strong and precise language used by Allen Eber to enable a Trustee to make secured loans to

the Eber Companies should not be read as Plaintiffs suggest "for, otherwise, the trust provisions

viewed in their totality become meaningless and unrealistic" O'Hayer, 30 A.D.2d at 424.

         At a minimum, there is an issue of fact as to whether the Trust authorized          Lester Eber

through Alexbay to foreclose on the debt secured by EBWLC's interest in Metro.


    IV       THE 2OI2 FORECLOSURE ALSO COMPLIES                                    WITH
             CORPORATE LAW.

A. Plaintiffs err as a matterof law in attempting to characterize the 2012 Foreclosure as a
    "freeze out merger" and subject to the boardso consent process.

         Plaintiffs' rely on In re Kenneth Cole Productions, Inc.,27 N.Y.3d 268 (2016)         as setting

forth a multi-step process that allows the board of directors of an acquired party in a two-party

merger involving a conflict of interest to rely on the business judgment rule rather than the entire

fairness doctrine.    It   has nothing to do with the 2012 Foreclosure. Plaintiffs cite no authority

imposing the process requirements in the Cole case on        a   N.Y. U.C.C. $ 9-620 foreclosure.

         Unlike a third-party merger (t{.Y. B.S.C. $ 903), New York law does not require a

shareholder vote to approve a N.Y. U.C.C. $ 9-620 foreclosure, whether by a simple majority, or

a majority of a minority, vote. In any event,       if   a shareholder vote was required for the 2012

Foreclosure, it would be a vote of the sole shareholder of Metro, and of EBWLC, not Plaintiffs.

         As previously stated in section lI, supra, the N.Y. U.C.C. $ 9-620 is a specially crafted

procedure adopted by the New York State Legislature for the narrow purpose of allowing a secured




2 lf foreclosure of the
                     security interest was not contemplated by Allen Eber, he would have prohibited
securing loans with Trust assets or only allowed the Trustee to make unsecured loans.

                                                    T2
     Case 1:16-cv-09517-LAK-KHP Document 277 Filed 12/06/19 Page 19 of 31




creditor to accept collateral in which it has a security interest in satisfaction of its secured debt.

Whether the business judgment rule or the entire fairness rule may apply to the 2072 Foreclosure,

the Cole procedure is irrelevant.

        Cole also addresses the advisability of involving a special committee of independent

directors. Unlike the Cole case, which involved a public company, the Eber companies are small

family companies. While it may be helpful in some circumstances to have a board of directors with

independent directors, andlor       to implement other common corporate governance           measures,


"[t]hese 'best practices,' while laudatory, do not yet set the bar for minimally acceptable levels of

care." In re Perry H. Koplik    &    Sons, Inc., 476 B.R. 746,800 n. 289 (Bankr. S.D.N.Y. 2012)

(challenging various transactions by the small family company involving alleged conflicts of

interest).

        In any event, N.Y U.C.C. $ 9-620 foreclosures are not governed by the business judgment

rule or the entire fairness doctrine, but only conditioned on the consent of the owner of the

collateral. The foreclosure is effective even   if   the debtor merely declines to object, rather than

affirmatively consents, to the secured creditor's foreclosure proposal. See N.Y. U.C.C. $ 9-

620(c)(2).

B. Plaintiffs' claim that various corporate actions were invalid because technical corporate
    formalities were not followed by the Eber companies is incorrect.

        Plaintiffs complain that the Eber companies failed to comply with technical corporate

formalities in connection with various corporate actions, and, as a result, those actions are invalid.

         Plaintiffs assume that the Eber companies' corporate governance is required to be held to

the same technical legal standards as alarge public company with significantly greater resources.

Plaintiffs misread New York law in this respect. Under New York law, the failure to follow

corporate formalities, in a closely held corporation, is not actionable by itself. In re Peruy H. Koplik


                                                     13
    Case 1:16-cv-09517-LAK-KHP Document 277 Filed 12/06/19 Page 20 of 31




& Sons, lnc.,476 B.R. 746, 791-800 (Bankr. S.D.N.Y. 2012) ("Thus if, by way of example, officers

of a closely held corporation engaged in all the necessary analysis before making a business

decision, their failure to meet as a board and enact corporate resolutions would not, under the New

York cases, make an otherwise thoughtful decision improper"); Barkin Construction Co. v.

Goodman,221 N.Y. 756,161, 116 N.E., 770 (1917) ("Coufts are not to shut their eyes to the

realities of business life"); Haff v. Long Island Fuel Corp.,233 A.D.II7,12I (2d Dep't 1931) ("In

the management and affairs of a family corporation, irregularities not directly harmful in their

nature   will be overlooked, and invalidity will not be sought if the declaration of illegality would

work injustice");   St.   Marks Assets, Inc. v. Sohayegh, 167 A.D.3d 458,90 N.Y.S.3d 30 (1st Dept

2018), citing Leslie, Semple      & Garrison v. Gavit & Co., 81 A.D.2d    950 (3d Dep't 1981) (.'If

corporate formalities are customarily dispensed with and the affairs of a close corporation are

carried on through informal conferences, decisions reached by all the directors and shareholders

at informal conferences bind the corporation"). See also Gerard v. Empire Square Realty Co., 195

A.D. 244 (2d Dep' t l92l).

C. N.Y. B.S.C. $ 909 does not require EBWLC's sole shareholder to approve the 2012
   Foreclosure.

         Shareholders of a New York corporation do not have an ability to prevent, or bring claims

against a board of directors for failing to obtain shareholdet consent prior to authorizing a N.Y.

U.C.C. $ 9-620 foreclosure. A N.Y. U.C.C. $ 9-620 foreclosure is a statutory remedy, wholly

separate   from a transaction where a corporation undertakes a voluntary asset disposition. N.Y.

B.S.C. $ 911 expressly permits a New York corporation to secure a loan from a third party with

its assets without obtaining shareholder consent. Therefore, shareholders cannot expect to be able

to interfere with the lender's right to enforce its remedies under such pledge by foreclosing on such

assets under   N.Y. U.C.C. $ 9-620.      See Aviles   v. S&P Glob., Inc., 380 F. Supp. 3d 221, 300


                                                  l4
    Case 1:16-cv-09517-LAK-KHP Document 277 Filed 12/06/19 Page 21 of 31




(S.D.N.Y. 2019). Plaintiffs reliance on Sardanis v. Sumitomo Corp., 282 A.D.2d 322, 723

N.Y.S.2d 466 (1st Dep't 2001) is inconect. When that case did not involve the enforcement of a

security interest in collateral by a creditor, whether or not pursuant to a specific statutory scheme.

Also, one principal pulpose ofN.Y. B.S.C. $ 909 is to protect minority shareholders. Gavit & Co.,

81 A.D.2d 950. Here,   in20I2 EBWLC had only        one shareholder-Eber Bros.

D. In consenting to the 2012 foreclosure under ny ucc 9-620, the directors of ebwlc owed
    their fiduciary duties to ebwlc and its creditors, and the directors of metro owed their
    fiduciary duties to metro and its creditors.

        Under New York law, directors of an insolvent corporation owe a fiduciary duty to preserve

the assets of the corporation for the benefit of its creditors. The duty that directors owe to the

creditors of an insolvent corporation is defined primarily by the "trust fund doctrine" under which

the directors hold the remaining corporate assets in trust for its creditors as the principally affected

persons, the new residual claimants on the corporation's assets. New York Credit Men's Adjustment

Bureauv. Weiss,305 N.Y.1, 7 (N.Y. 1953) ("If the corporation was insolvent at that time it is clear

that defendants, as officers and directors thereof, were to be considered as though trustees of the

property for the corporate creditors-beneficiaries. "); Credit Agricole Indosuez v. Rossiyskiy Kredit

Bank,94 N.Y. 541, 549 (2000); Geren v. Quantum Chemical Corp.,95-7454, 1995 U.S. App.

LEXIS 39912 at *3 (2d Cir. Dec. 13, 1995) ("[u]nder New York law, directors of a corporation

may become trustees of the creditors when the corporation is insolvent."); Clarkson Co. Ltd,          v,


Shaheen, 660 F.2d 506, 512 (2d Cir. 1981); RSL Communications PLC v. Bildirici, 649 F. Supp.

2d 184,202 (S.D.N.Y. 2009). On and prior to the date in July 2012 on which Wendy Eber and

Elliott Gumaer consented to the 2012Foreclosure, EBWLC and Metro were both insolvent, and

the directors of each owed their fiduciary duties to the corporation and all of its creditors, not just

Alexbay.



                                                  15
     Case 1:16-cv-09517-LAK-KHP Document 277 Filed 12/06/19 Page 22 of 31




         At minimum, Metro's and EBWLC's insolvency is a genuine            issue of material   fact. The

Torchio Report and the November 8,2019 Affidavits of Lester Eber and Wendy Eber demonstrate

that Metro and EBWLC were insolvent at least as early as late May and early June 2012. Affidavit

ofWendyEbersworntoNovemberS,20I9 ("November8,2019 W.EberAff.") atl46,theExpert

Report of Frank Torchio attached as Exhibit F to the November 8,2019 W. Eber Aff.; November

8,2019 L. Eber Aff. at fl 36. Plaintiffs have not even offered an expert opinion of Metro's or

EBWLC's solvency at the time of the 2012Foreclosure. Plaintiffs' attempts to question Torchio's

report fail as a matter of law or, at best, raise a genuine issue of material fact.

         Under N.Y. B.S.C. $ 717(b), New York's "Constituency Statute," Wendy Eber and Elliott

Gumaer were entitled to consider, and did consider, a variety of other factors,         in determining

whether to consent to the 2012Foreclosure in July 2012. "In taking action...a director shall be

entitled to consider, without limitation...the effects that the corporation's actions may have in the

short-term or    in the long-teffn upon...(i) the prospects for potential growth, development,
productivity and profitability of the corporation; (ii) the corporation's current employees; (iii) the

corporation's retired employees...entitled to receive...benefits...from any plan sponsored ...by

the corporation; or (iv) the corporation's customers and creditors...." N.Y. B.S.C. $ 717(b).

         The fact that Wendy Eber is Lester Eber's daughter does not change what the nature of her

duties as a director of EBWLC and Metro were and to whom she owed those duties. Plaintiffs do

not contest that this is true.

         Under New York law, a corporation is "insolvent" if the "present fair salable value of [its]

assets   is less than the amount that will be required to pay [its] probable liability on its existing

debts as they become absolute and mature. N.Y. D.C.L. $ 271(1). "Debt" includes "any legal

liability, whether matured or unmatured, liquidated or unliquidated, absolute, fixed or contingent."

N.Y. D.C.L .210.

                                                   16
    Case 1:16-cv-09517-LAK-KHP Document 277 Filed 12/06/19 Page 23 of 31




       Under the U.S. Bankruptcy Code,            il    U.S.C.101(32)(   )   defines "insolvent"   for   a


corporation as the "financial condition such that the sum of such entity's debts is greater than all

of such entity's property, atafah valuation...." "Debt" means "liability on a claim" 11 U.S.C.           $


101(12). "Claim" means a right to payment, or a right to an equitable remedy for breach of

performance   if   such breach gives rise to a right of payment, whether or not such right is reduced

to judgment, liquidated,       unliquidated, fixed, contingent, matured, unmatured, disputed,

undisputed, legal, equitable, secured, or unsecured. 11 U.S.C. $ 101(5).

       As of the time of the 2012 Foreclosure, the unfunded benefit liability under the EBWLC

Plan was an accrued liability under the EBWLC Plan, and was therefore an existing "debt" of

EBWLC.    See Lippe v.     Bairnco Corp.,249 F. Supp.2d 357 (S.D.N.Y. 2003), aff'd 99 Fed. Appx

274 (2d Cir.2004); Shelly v. Doe,249 A.D.2d 156 (3d Dep't 1998). Such accrued liability of

EBWLC was also a contingent liability of Metro and Eber Bros. to the PBGC, and was therefore

an existing "debt" (which, by definition, includes contingent liabilities) of those two entities. See

Eber Defendants Memorandum of Law dated November 8,2019 at pgs. 3-6. As of the time of the

2012 Foreclosure, the Teamsters Fund withdrawal liability was a matured and joint and several

liability of Eber Bros., EBWLC and Metro to the Teamsters Fund.      ,Id.    Also, at the time of the2012

Foreclosure, loans made by Lester Eber, and then held by Alexbay, were existing "debts" of each

of EBWLC andMetro.Id.

       Determining a debtor's "probable liability on [its] existing debts as they become absolute

and matured" is to be determined from the viewpoint of the facts and circumstances as of the time

that insolvency is claimed to have existed. Lippe,249 F. Supp.2d at 380. "The question...is what

[debtor's] objectively probable liability [was]           on his existing debt at the time of
the...conveyance." Tae H. Kimv, Ji SungYoo,31l F. Supp.3d 598,616 (S.D.N.Y.2018).



                                                   17
     Case 1:16-cv-09517-LAK-KHP Document 277 Filed 12/06/19 Page 24 of 31




         The accrued unfunded benefit liability under the EBWLC Plan was deemed to be a matured

joint and several liability of Eber Bros., EBWLC and Metro to the PBGC,            as   of the judicially-

determined date of involuntary termination of the EBWLC Plan. See Order of Michael A. Telesca

dated January 19,2016    ("WDNY Order") atpg.IT annexed          as   Exhibit E to the November 8,2019

W. Eber Aff. The termination date in an involuntary plan termination is "the earliest date when the

plan's participants had actual or constructive notice of the plan's termination, i.e., notice sufficient

to extinguish their reliance interest" in further benefit accruals under the plan. PBGC v. Broadway

Maintenance Corp., 707 F.2d 647, 652 (2d Cir. 1983). Accrual of additional benefits under the

EBWLC Plan was frozen by EBWLC in December 2000. EBWLC ceased operations by

September 2008 and terminated all its employees by May 2009. WDNY Order at 10-11.                    It is

undisputed that Judge Telesca's Order established April 30, 2010 as the Plan termination date. Id.

at 17.

         Also, Plaintiffs' claim that the book value of the assets (and related book goodwill), and

what Plaintiffs call the "equity value" (actually just the book shareholders equity) of Eber-CT, as

shown on its balance sheet, were relevant to the fair valuation of Eber-CT is clearly wrong. Asset

values carried on abalance sheet, even    if derived in accordance with General Accepted Accounting

Principles ("GAAP"), do not necessarily reflect fair value. GAAP is not synonymous with any

specific valuation policy. In re F&S Cent. Mtg. Corp., 53 B.R. 842 (Bankr. E.D.N.Y. 1985), citing

Pittsburgh Coke & Chemical Co. v. Bollo,560F.2d 1089 (2d Cir. 1977). Likewise, goodwill must

be disregarded in a determination of solvency, even though it is calculated consistent with GAAP,

because it "cannot be said to   satisff a creditor claim." In re Bay Plastics,l87 B.R. 3 15, 330 (Bankr.

C.D. Cal 199s).




                                                    18
     Case 1:16-cv-09517-LAK-KHP Document 277 Filed 12/06/19 Page 25 of 31




E.   Even if the Entire Fairness Doctrine is applicable, the 20l2Foreclosure meets the entire
     fairness standard.

        Even where defendant directors do not adopt any protective measures, fail to consider the

common stockholders and fail to acknowledge conflicts of interest, a transaction will still meet the

test of fairness   if the "'minority stockholder shall receive the substantial equivalent in value of

what he had before ."' In re Trados Inc. S'holder Litig.,73      A3d I7,76 (Del. Ch. 2013) quoting

Sterling v. Mayflower Hotel Corp.,93 A.2d I07, I14 (Del. T952); accord Rosenblatt v. Getty Oil

Co.,493 A.2d929,940 (Del. 1985). Here both EBWLC and Metro were insolvent. See Torchio

report atpg.36-37; November 8,2019 W. Eber Aff. at I46; and November 8,2019 L. Eber Aff.

at 36. Like in Trados, the Eber Companies had no ability to raise additional capital and the

officers/directors (Lester Eber) refused to put in additional money. November 8,2019 L. Eber

Aff. at 127. The value of the Eber Bros. & Co.      shares when taking into account the     liabilities to

the PBGC, Teamsters, Lester Eber, Harris Beach, D4 and Benderson Development, all of whom

would be paid prior to Plaintiffs is zero.

        At minimum, there is a question of fact         as to whether Plaintiffs received "substantial

equivalent in value to what they had befote."

F.   The Security Agreement and Guaranty are valid.

        As addressed in section II(B) the Eber Defendants' Memorandum of Law in Support of

their Motion for Summary Judgment Plaintiffs' challenge to the validity of the loans, the Guaranty

and the Security Agreement are barred by the Rooker-Feldman doctrine. See Eber Defendants'

Memorandum of Law at pgs. 9-11.

        According to New York General Obligations Law $ 5-1105, "[a] promise in writing and

signed by the promisor or by his agent shall not be denied effect as a valid contractual obligation

on the ground that consideration for the promise is past or executed,          if   the consideration is


                                                   I9
      Case 1:16-cv-09517-LAK-KHP Document 277 Filed 12/06/19 Page 26 of 31




expressed in the writing and is proved to have been given or performed and would be a valid

consideration but for the time when it was given or performed." N.Y. Gen. Oblig. Law $ 5-1105.

           Where the consideration is referenced, even cursorily, the Second Circuit finds that the

requirements of N.Y. Gen. Oblig. Law $ 5-1105 are               met. Here, the Guaranty andthe Security

Agreement specifically reference the past consideration of the Line of Credit Note in the amount

of $1,500,000. See Inre Levine,32 8.R.742, (S.D.N.Y. 1983), aff d,732F.2d141(2d Cir. N.Y.

1984) and Am. Bank       & Tr. Co. v. Lichtenstein,         48 A.D.2d 790,790-91, (1't Dep't 1975) ("The

guarantees, which are      in writing, were given upon the expressed past consideration of 'any

financial accommodations given', and therefore, come within subdivision 5-1105 of the General

Obligations Law, and are enforceable" quoting Weyerhaeuser Co. v. Gershman,324              F   .2d 163, 165

(2dCir.1963)). The Guaranty and Security Agreement both dated February 26,2010                  are annexed

as   Exhibit I to the November 8,2019 L. Eber Aff. Plaintiffs' claims that the Security Agreement

and Guaranty are invalid    fail   as a matter   of law.

      V.      PLAINTIFFS' ARGUMENT TO SET ASIDE THE 2OI7
              ISSUANCE OF EBWLC PREFERRED STOCK TO LESTER
              EBER IS INCORRECT.

           The Certificate of Amendment (the "Certificate of Amendment") dated February 14,2017,

of the Certificate of Incorporation of EBWLC, authorizing the creation of Class B junior preferred

stock, was approved by Written Consent of the Sole Director of EBWLC dated February 15,2017,

and by Eber Bros., as the sole voting stockholder of EBWLC, by Written Consent dated February

15,2017, pursuant to N.Y. B.S.C. 805. See Exhibit B to December 5, 2019 L. Eber Aff.

           N.Y. B.S.C. $ 713 does not apply to the issuance of the preferred stock to Lester Eber,

which only applies to transactions between a corporation and one of its directors. Lester was not a

director of EBWLC at the time the stock was authorized or issued. Even                if it did apply, the
transaction was disclosed to, and approved by, Eber Bros.

                                                           20
    Case 1:16-cv-09517-LAK-KHP Document 277 Filed 12/06/19 Page 27 of 31




         Lester's duty of undivided loyalty as a co-Trustee of the Trust requires only a showing of

his good faith where, as here, the Will relaxed such duty by appropriate language in which Allen

Eber, either expressly or by necessary implication, recognizes that Lester may have interests

potentially in conflict with the Trust. O'Hayer 30 A.D.2d at 423; see Will, Article Twelve, Clauses

D, E,   H,I,   O and R.

         The Certificate of Amendment was validly approved by a Written Consent dated February

15, 2017 , of the Sole Member of the Board of Directors of EBWLC, pursuant to Article II, para.

10 of the EBWLC By-laws. Quorum requirements only relate to whether an actual board meeting

was validly held (if a quorum is present, then only the vote of a majority of the directors present

is required for valid board action). It is not relevant to a written consent of all the directors in lieu

of meeting process.

    VI.        PLAINTIFFS ARE NOT ENTITLED TO A CONSTRUCTIVE
               TRUST WHERE, AS HERE AN ADEQUATE REMEDY AT LAW
               EXISTS.

         It is well-established under New York law that "equity will not entertain jurisdiction where

there is an adequate remedy atlaw." Boyle v. Kelley,42 N.Y.2d 88, 91, (1977). New York courts

consistently hold that "[a]s an equitable remedy, a constructive trust should not be imposed unless

it is demonstrated thatalegal remedy is inadequate." Bertoniv. Cotucci,llT A.D.2d892,895,(3d

Dep't 1986); see e.g. Evans v. Winston & Strawn, 303 A.D.2d 331, 333, (lst Dep't 2003)

("Plaintiffs' claim for a constructive trust was properly dismissed since plaintiffs do not claim that

[defendant] is unable to repay plaintiffs' capital contributions, and it does not otherwise appear that

the legal remedy of damages will be inadequate").

         Here, Plaintiffs have an adequate remedy at law-money damages. In the unlikely event

Plaintiffs are victorious, money damages are an adequate remedy to the Trust beneficiaries who

took no interest in the operations of the Eber companies. Similarly, any alleged damages arising

                                                   21
    Case 1:16-cv-09517-LAK-KHP Document 277 Filed 12/06/19 Page 28 of 31




from Wendy Eber receiving shares of Metro or Metro exercising the call option with respect to

Slocum    &   Sons of Maine, Inc. stock is compensable through money damages.

         Plaintiffs reliance on Flaum v. Birnbaum, 120 A.D.2d 183 (4th Dep't 1986) is misplaced,

as described supra      atpg.9.   Additionally, Birnbaum v. Birnbaum,   II7 A.D.2d 409 (Ath Dep't
1986) is also distinguishable from this matter. In the Birnbaum matters, the Defendant did not

substantiate the purported loans made to the estate where as here, there is no dispute that Lester

Eber loaned millions to the Eber companies.

   vII.       SECTIONVI OF PLAINTIFFS' MEMORANDUM OF LAW
              CLAIMING LESTER USURPED A CORPORATE
              OPPORTUNITY BY ENTERING INTO THE CONSULTING
              AGREEMENT WITH SOUTHERN FAILS AS A MATTER OF
              LAW.

         Plaintiffs' claims that Lester's consulting agreement with Southern violated his duties   as


Trustee, and an officer or director of the Eber Companies fails as a matter of law because EBWLC

had no tangible expectancy of obtaining the consulting business of Southern and Lester Eber's

consulting     for   Southern was neither necessary nor essential   to the line of business of   the

corporation.

         "It is well    settled that the corporate opporlunity doctrine does not apply where the

corporation had no tangible expectancy in the opportunity allegedly taken by the frduciary." Kuo

v. Kuo,96 Civ. 5130 (CM),1999 U.S. Dist. LEXIS 2384 at *11 (S.D.N.Y. Mar. 4,1999) af?d,

216F.3d1072 (2d Cir. 2000) citing Washer v. Seager,272 A.D.297,303-4 (1st Dep't 1947) and In

re Gordon Car & Truck Rental,65 B.R. 31I,376 (Bankr. N.D.N.Y. 1986); see also Rafieldv.

Brotman,26l A.D.2d 257,258, (lst Dep't 1999) (finding that corporation had no tangible

expectancy      of    continuing the relationship with   its   customer who hired corporation's

offrcer/director after customer determined to bring services inhouse). Under New York law, a

corporate opportunity cannot be created by the mere desire or hope of doing business in the

                                                 22
     Case 1:16-cv-09517-LAK-KHP Document 277 Filed 12/06/19 Page 29 of 31




future. See Alexander & Alexander v. Fritzen, I47 A.D.2d24I,247-48, 542 N.Y.S.2d 530 (1st

Dep't 1989). Moreover, a business opportunity must be so essential and necessary to the

corporation's success that "the consequences of deprivation are so severe as to threaten the

viability of the enterprise." Alexander,I4T A.D.2d at248. New York courts "reject        as overbroad


[]   interpretationfs]   of a business opportunity   as that which embraces areas into which the

corporation could naturally or easily expand.'l Id. at249.

        Here, Plaintiffs' claim against Lester Eber for breach of fiduciary duty as a faithless servant

fails as a matter of law because EBWLC had no tangible expectancy in the consulting agreement

with Southern, EBWLC had ceased operation months before Lester Eber entered into                    the

consulting agreement. EBWLC and Metro engaged in the business of wine and liquor distribution.

Neither EBWLC nor Metro had ever provided in consulting or lobbying services. November               8,


2019 L. Eber    Aff. at lll 17-24. Even,   assuming arguendo,     if   EBWLC and Metro could have

naturally expanded into consulting and/or lobbying services, it would have been insufficient to

turn Lester Eber's consulting agreement into a business opportunity for EBWLC or Metro.

Additionally, like in Kuo, EBWLC and Metro had ceased operations prior to Lester Eber entering

into the consulting agreement. EBWLC and Metro had no tangible expectancy in any business

because they were out of business.

        In New York, "such evidence that the third parly would not have done business with the

corporation, but only the employee or officer individually would have, is sufficient to preclude a

finding that a corporate opportunity existed." Moser v. Devine Real Estate, Inc.,42 A.D.3d731,

135-36 (3d Dep't 2007) citing DiPace v. Figueroa,223 AD2d949,952,(1996). Here, Lee Hager

unequivocally testified that Southern was not interested in doing business with EBWLC or Metro

and that   it would have only offered the consulting    agreement to Lester Eber in his individual




                                                  ZJ
    Case 1:16-cv-09517-LAK-KHP Document 277 Filed 12/06/19 Page 30 of 31




capacity. November 8,2019 L. Eber Aff. at fln 22-24. If the consulting agreement could not be

considered a corporate opportunity, it cannot be a trust asset.

       The case law cited by Plaintiffs in support of section VI of their Memorandum of Law is

wholly distinguishable from this matter. Plaintiffs' reliance on In re Signature Apparel Grp. LLC,

577 B.R. 54, (Bankr. S.D.N.Y. 2017) is also misplaced for several reasons: (1) the bankruptcy

court applied Delaware law which defines corporate opportunity more broadly than New York

law; (2) the corporation was in Chapter 11 Bankruptcy and still operating whereas here, EBWLC

and Metro were no longer operating; and (3) the defendants violated the automatic bankruptcy stay

by transferring the corporation's most valuable asset. Plaintiffs' also err in relying on Cmty. Nat'l

Bankv. Med. Benefit Adm'rs, LLC,242Wis.2d626, (2001) because it applies Wisconsin law and

found an issue of fact as to whether the receiver had usurped a corporate opportunity. Likewise,

Fransmart, LLCv. Freshii Dev., LLC,768F. Srpp.2d 851, 855 (E.D. Ya.2011) is also misplaced

because it involves the interpretation of a contract under   Virginia law and is inapposite. Lee Hager,

Executive Vice President of Southern, testified that Southern had no interest in contracting with

any of the Eber Companies.

       Plaintiffs' self-serving speculations that Southern could and would have contracted with

the Eber corporations belie the record evidence and fail to give rise to a corporate opportunity.

Kuo, 1999 U.S. Dist. LEXIS 2384. At a minimum, there is an issue of fact as to whether Lester

Eber breached his fiduciary duty by entering into the consulting agreement with Southern.

    VIII. PLAINTIFFS ARE NOT ENTITLED TO SUMMARY JUDGMENT ON ANY
          OF THEIR DERIVATIVE CLAIMS AND THEIR REQUEST FOR
           ATTORI\EYSO FEES FAILS AS A MATTER OF LAW.

        "Although Business Corporation Law $ 626(e) provides that a successful plaintiff in           a


shareholders' derivative action may recory legal expenses and attorneys' fees from the proceeds      of

a judgment, compromise      or settlement in favor of the corporation, it does not authorize the

                                                  24
    Case 1:16-cv-09517-LAK-KHP Document 277 Filed 12/06/19 Page 31 of 31




imposition of such expenses on the losing party" (emphasis added). Glenn v. Hoteltron       Sys.,   Inc,,

74 N.Y.2d 386, 393, (1989). In the event Plaintiffs are successful in their derivative capacity as

shareholders of Eber Bros., the court   may-but is not obligated-to award attorneys'    fees from

the corporation.   Id.   Here, Plaintiffs are not entitled to summary judgment on any of their

derivative claims and attorneys' fees are unwaffanted.

                                         CONCLUSION

       For all of the foregoing reasons, the Eber Defendants' motion for partial summary

judgment should be granted.


DATED:         December 6,2019
               Rochester, New York
                                                     TINDERBERG & KESSLER LLP


                                                 By : /s/ Paul F. Keneallv, Esq
                                                      Paul F. Keneally, Esq., Of Counsel
                                                      Colin D. Ramsey, EsQ., Of Counsel
                                                      Jillian K. Farrar, Esq., Of Counsel
                                                     Attorneys for Eber Defendants
                                                     300 Bausch & Lomb Place
                                                     Rochester, New York 14604
                                                     (s8s) 2s8.2800




                                                25
